 420317 NLRB No. 68DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDM & H Electrical Contractors, Inc. and Inter-national Brotherhood of Electrical Workers,
Local Union No. 134. Case 13±CA±32494May 12, 1995DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSSTEPHENSANDBROWNINGUpon a charge filed by the International Brother-hood of Electrical Workers, Local Union No. 134 (the
Union) on May 11, 1994, the General Counsel of the
National Labor Relations Board issued a complaint on
June 30, 1994, against M & H Electrical Contractors,
Inc. (the Respondent) alleging that it has violated Sec-
tion 8(a)(5) and (1) of the National Labor Relations
Act. The complaint alleges that since approximately
December 16, 1993, and through the issuing date of
the complaint, the Respondent has failed to pay wages
owed to six specified employees for work performed
and has failed to make payments to the Union's fringe
benefit funds in violation of terms and conditions set
out in the parties' collective-bargaining agreement. Al-
though properly served copies of the charge and com-
plaint, the Respondent has failed to file an answer.On March 27, 1995, the General Counsel filed aMotion for Summary Judgment. On March 29, 1995,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted. The Respondent filed no
response. The allegations in the motion are therefore
undisputed.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.Ruling on Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regulationsprovides that the allegations in the complaint shall be
deemed admitted if an answer is not filed within 14
days from service of the complaint, unless good cause
is shown. The complaint states that unless an answer
is filed within 14 days of service, ``all the allegations
in the complaint shall be considered to be admitted to
be true and shall be so found by the Board.'' Section
102.20 also states that the answer should specifically
admit, deny, or explain each of the facts alleged in the
complaint unless the respondent is without knowledge,
in which case it shall so state.The undisputed allegations in the Motion for Sum-mary Judgment disclose that counsel for the General
Counsel, by letter dated August 1, 1994, notified the
Respondent that unless an answer was received by Au-
gust 8, 1994, a Motion for Summary Judgment would
be filed. Receiving no response to her original letter,
counsel for the General Counsel again advised the Re-spondent by telephone on August 25, 1994 and by let-ter dated August 26, 1994, that she would file a Mo-
tion for Summary Judgment unless the Respondent im-
mediately filed an answer. Thereafter, the Respondent,
through counsel, advised counsel for the General
Counsel by telephone on August 30, 1994, and by let-
ter dated August 31, 1994, that it intended to pay back
wages owed to its employees as soon as it received a
substantial sum of money owed to it.Through the fall of 1994, the parties attempted to re-solve the issues raised in the complaint, but settlement
efforts were unsuccessful. As a result, counsel for the
General Counsel again advised the Respondent by let-
ter dated January 10, 1995, that unless the Respondent
filed an answer to the outstanding complaint by Janu-
ary 20, 1995, a Motion for Summary Judgment would
be filed immediately with the Board. By letter dated
January 11, 1995, the Respondent, through counsel,
again conceded that it owed unspecified sums in back
wages to its employees but asserted that it had no as-
sets in its possession to make such payments. The Re-
spondent's counsel further advised counsel for the
General Counsel that because of the Respondent's dire
financial condition and inability to pay its attorneys,
counsel could not ``handle answering Petitions, Motion
for Summary Judgments or Consent Orders for the
N.L.R.B.'' on behalf of the Respondent. Accordingly,
counsel for the General Counsel advised the Respond-
ent by letter dated January 25, 1995, that she would
file a Motion for Summary Judgment unless she re-
ceived an answer to the complaint by February 3,
1995. The Respondent has failed to answer the com-
plaint.The Respondent's August 31, 1994, and January 11,1995 letters to counsel for the General Counsel con-
cerning its financial distress do not constitute a proper
answer to the complaint, because the letters do not ad-
dress the facts alleged in the complaint. Moreover, it
is well established that a ``claim of financial difficulty,
`even if proven, does not constitute an adequate de-
fense to an allegation that an employer has unlawfully
failed to abide by provisions of a collective-bargaining
agreement.''' Demun Market, 314 NLRB 714 (1994),quoting Zimmerman Painting&Decorating
, 302NLRB 856, 857 (1991). Therefore, even if the August
31, 1994, and January 11, 1995 letters constituted an
adequate answer to the complaint, the Respondent has
raised no issues warranting a hearing.In the absence of good cause being shown for thefailure to file a proper and timely answer, and in the
absence of any material issues warranting a hearing,
we grant the General Counsel's Motion for Summary
Judgment.On the entire record, the Board makes the following 421M & H ELECTRICAL CONTRACTORSFINDINGSOF
FACTI. JURISDICTIONThe Respondent, a corporation with an office andplace of business in Lincolnshire, Illinois, has been en-
gaged in the building and construction industry as an
electrical contractor. During the year preceding the
issuance of the complaint, a representative period, the
Respondent, in the course and conduct of its business
operations, purchased and received at its Lincolnshire,
Illinois facility goods and materials valued in excess of
$50,000 directly from points outside the State of Illi-
nois and from other enterprises located within the State
of Illinois, which other enterprises, in turn, received
those goods and materials directly from points located
outside the State of Illinois. We find that the Respond-
ent is an employer engaged in commerce within the
meaning of Section 2(2), (6), and (7) of the Act and
that the Union is a labor organization within the mean-
ing of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The Unit and the Union's RepresentativeStatusThe following employees of the Respondent con-stitute a unit appropriate for collective-bargaining pur-
poses within the meaning of Section 9(b) of the Act:All employees performing electrical work whichis encompassed within the Union's scope of work
and jurisdiction as defined in the Union's Prin-
cipal Agreement by and between the ElectricalContractor's Association of City of Chicago, Inc.
and the Union, the most recent said agreement ef-
fective by its terms June 1, 1992 to May 31,
1994.The Respondent, an employer engaged in the build-ing and construction industry, granted recognition on
or about April 30, 1991, to the Union as the exclusive
collective-bargaining representative of the unit employ-
ees, without regard to whether the majority status of
the Union had been established under the provisions of
Section 9(a) of the Act. Recognition has been em-
bodied in a series of collective-bargaining agreements,
the most recent of which is effective by its terms for
the period from June 1, 1992, to May 31, 1994.B. The Refusal to BargainThe collective-bargaining agreement described abovecontains provisions requiring the Respondent to pay its
employees wages for work performed and to make reg-
ular contributions to the Union's fringe benefit funds
on behalf of its employees in the unit described above.
Since about December 16, 1993, the Respondent has
failed and refused to pay wages owed to employees
Thomas Bruhns, Donald Dewitt, Ronald Moran, BoydR. Lessman, Frank Rokos, and James Czyznikiewicz,and has failed and refused to make pension, health,
and welfare payments to the Union's fringe benefit
funds as required by the collective-bargaining agree-
ment. These provisions relate to wages, hours, and
other terms and conditions of employment of the unit
and are mandatory subjects for the purposes of collec-
tive bargaining. The Respondent engaged in these acts
and conduct without prior notice to the Union, and
without having afforded the Union an opportunity to
negotiate and bargain with the Respondent with respect
to such acts and conduct and the effects thereof. By
these acts and conduct, the Respondent has refused,
and is refusing, to bargain collectively with the rep-
resentative of its employees, and has thereby been en-
gaging in unfair labor practices within the meaning of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy failing and refusing to pay contractually man-dated wages to employees Thomas Bruhns, Donald
Dewitt, Ronald Moran, Boyd R. Lessman, Frank
Rokos, and James Czyznikiewicz for work performed
and by failing and refusing to make contractually man-
dated pension, health and welfare contributions to the
Union's fringe benefit funds, the Respondent has en-
gaged in unfair labor practices affecting commerce
within the meaning of Section 8(a)(5) and (1) and Sec-
tion 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Specifically, having found that the Respondent hasviolated Section 8(a)(5) and (1) by failing to pay em-
ployees Thomas Bruhns, Donald Dewitt, Ronald
Moran, Boyd R. Lessman, Frank Rokos, and James
Czyznikiewicz contractually mandated wages for work
performed, we shall order the Respondent to make
whole these employees for any losses of earnings at-
tributable to its unlawful conduct. Backpay shall be
computed in accordance with Ogle Protection Service,183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir.
1971), with interest as prescribed in New Horizons forthe Retarded, 283 NLRB 1173 (1987).Furthermore, having found that Respondent has vio-lated Section 8(a)(5) and (1) by failing to make con-
tractually required contributions to the Union's fringe
benefit funds, we shall order the Respondent to make
whole its unit employees by making all such delin-
quent contributions, including any additional amounts
due the funds in accordance with Merryweather Opti-cal Co., 240 NLRB 1213, 1216 fn. 7 (1979). In addi-tion, the Respondent shall reimburse unit employees 422DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board.''for any expenses ensuing from its failure to make therequired contributions, as set forth in Kraft Plumbing& Heating, 252 NLRB 891 fn. 2 (1980), enfd. 661F.2d 940 (9th Cir. 1981), such amounts to be com-
puted in the manner set forth in Ogle Protection Serv-ice, supra, with interest as prescribed in New Horizonsfor the Retarded, supra. To the extent that an employeehas made personal contributions to a fund that are ac-
cepted by the fund in lieu of the Employer's delin-
quent contributions during the period of the delin-
quency, the Respondent will reimburse the employee,
but the amount of such reimbursement will constitute
a setoff to the amount that the Respondent otherwise
owes the fund. Donovan & Associates, 316 NLRB 169(1995).ORDERThe National Labor Relations Board orders that theRespondent, M & H Electrical Contractors, Inc., Lin-
colnshire, Illinois, its officers, agents, successors, and
assigns, shall1. Cease and desist from
(a) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing and refusing to pay employees
Thomas Bruhns, Donald Dewitt, Ronald Moran, Boyd
R. Lessman, Frank Rokos, and James Czyznikiewicz
contractually mandated wages for work performed.(b) Refusing to bargain with the Union as the exclu-sive collective-bargaining representative of the unit
employees by failing and refusing to make required
pension, health and welfare contributions to the
Union's fringe benefit funds as required by the parties'
collective-bargaining agreement.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of the
rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Remit to employees Thomas Bruhns, DonaldDewitt, Ronald Moran, Boyd R. Lessman, Frank
Rokos, and James Czyznikiewicz all wages owed for
work performed under the terms of the collective-bar-
gaining agreement, in the manner set forth in the rem-
edy section of the decision.(b) Remit the delinquent pension, health and welfareto the Union's fringe benefit funds, including any addi-
tional amounts due the funds, and reimburse the unit
employees for any expenses ensuing from the Re-
spondent's failure to make the required payments, in
the manner set forth in the remedy section of the deci-
sion.(c) On request, bargain with International Brother-hood of Electrical Workers, Local Union No. 134, as
the exclusive collective-bargaining representative of
the employees in the following appropriate unit:All employees performing electrical work whichis encompassed within the Union's scope of work
and jurisdiction as defined in the Union's Prin-
cipal Agreement by and between the Electrical
Contractor's Association of City of Chicago, Inc.
and the Union, the most recent said agreement ef-
fective by its terms June 1, 1992 to May 31,
1994.(d) Preserve and, on request, make available to theBoard or its agents for examination and copying, all
payroll records, social security payment records, time-
cards, personnel records and reports, and all other
records necessary to analyze the amount of backpay
due under the terms of this Order.(e) Post at its facility in Lincolnshire, Illinois, copiesof the attached notice marked ``Appendix.''1Copies ofthe notice, on forms provided by the Regional Director
for Region 13, after being signed by the Respondent's
authorized representative, shall be posted by the Re-
spondent immediately upon receipt and maintained for
60 consecutive days in conspicuous places including
all places where notices to employees are customarily
posted. Reasonable steps shall be taken by the Re-
spondent to ensure that the notices are not altered, de-
faced, or covered by any other material.(f) Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-
spondent has taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by failing and refusing to pay
wages owed to employees for work performed pursu-
ant to the collective-bargaining agreement.WEWILLNOT
refuse to bargain with the Union asthe exclusive collective-bargaining representative of
our unit employees by failing and refusing to make re-
quired pension, health and welfare contributions to the
Union's fringe benefit funds. 423M & H ELECTRICAL CONTRACTORSWEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
make whole employees Thomas Bruhns,Donald Dewitt, Ronald Moran, Boyd R. Lessman,
Frank Rokos, and James Czyznikiewicz by paying to
them all wages owed under the terms of the collective-
bargaining agreement, with interest.WEWILL
remit the delinquent pension, health andwelfare contributions to the Union's fringe benefit
funds, including any additional amounts due the funds,
and WEWILL
reimburse the unit employees for any ex-penses ensuing from our failure to make the required
payments, with interest.WEWILL
, on request, bargain with the InternationalBrotherhood of Electrical Workers, Local Union No.
134, as the exclusive collective-bargaining representa-
tive of the employees in the following appropriate unit:All employees performing electrical work whichis encompassed within the Union's scope of work
and jurisdiction as defined in the Union's Prin-
cipal Agreement by and between the Electrical
Contractor's Association of City of Chicago, Inc.
and the Union, the most recent said agreement ef-
fective by its terms June 1, 1992 to May 31,
1994.M & H ELECTRICALCONTRACTORS,INC.